ORDER

PER CURIAM.
Movant, James Daniels, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends he entered his guilty pleas unknowingly in that his counsel failed to inform him he would be required to serve a minimum of 85 percent of the prison term imposed by the court.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s judgment is based on findings and conclusions that are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).